I respectfully dissent. I would overrule AGA's fifth assignment of error because I do not believe that this is one of those rare cases that justifies disturbing a jury verdict. The assessment of damages lies within the province of the jury and this Court should not substitute its judgment for that of the jury. See Carter v. Simpson (1984),16 Ohio App. 3d 420, 423, citing Toledo, CO River Rd. Co. v. Miller
(1923), 108 Ohio St. 389. AGA has failed to demonstrate that the jury lost its way or created a manifest miscarriage of justice in this case. See Id.
The jury was free to accept or reject any of the damage evidence presented by World Metals. The jury evidently rejected most of the damage evidence for it awarded only one-fourth of the total damages sought by World Metals. It is apparent from the jury's ultimate award and its answers to special interrogatories that the jury thoroughly considered the damage issue. I would not disturb that determination.